DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is awkwardly drafted as it recites three different chemical components (nitroxide, peroxide, copolymer) but only one of those components is actively recited after the transitional phrase.
It is suggested that the claim be redrafted to ensure that each component is actively recited. A possible suggestion includes:
A rubber composition comprising (A) an ethylene-butene-non-conjugated diene copolymer and (B) a nitroxide compound crosslinking agent where (B) the nitroxide compound crosslinking agent comprises (i) a nitroxide and (ii) 2.3 to 5.0 parts by weight of organic peroxide having a one-hour half-life temperature of 110˚C to 130˚C based on 100 parts by weight of the ethylene-butene-non-conjugated diene copolymer.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the ethylene-butene-non-conjugated diene copolymer is blended with EPDM in an amount of 50 wt% or less in the total amount of the ethylene-butene-non-conjugated diene copolymer and EPDM. This is indefinite because it is unclear whether (a) the ethylene-butene-non-conjugated diene copolymer is less than 50 wt% or (b) the EPDM is less than 50%. Therefore, claim 4 and all dependent claims (claims 9-10) are indefinite.
Claim 5 recites the limitation "the plasticizers".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palys (WO 2016/094163) in view of Takehara (JP 2011-213822).
Palys teaches elastomer compositions (pg. 2, ln. 27-31) that includes organic peroxides and nitroxides (abstract, pg. 3, ln. 4-6; pg. 6, ln. 12-29) where examples of the organic peroxides include diperoxyketals, peroxyesters (pg. 9, ln. 1-10) such as n-butyl-4,4-di(t-butylperoxy)valerate and di(t-butylperoxy)cyclohexane (pg. 14, ln. 32-pg. 15, ln. 6) which have a 1 hour half-life falling in the claimed range.
Palys teaches the peroxide is present in an amount of 0.1phr to 20 phr, or from 3.0-6.0 phr (pg. 18, ln. 21-24) which overlaps the claimed range.
Palys teaches the elastomer includes EPDM (pg. 34, ln. 20-35).
Palys teaches a coagent may be present such as allyl methacrylate (pg. 19, ln. 5-9) which corresponds to the claimed crosslinking accelerator.
Palys does not teach plasticizers, resorcinol based melamine compounds, aluminate coupling agents or silane coupling agents, thus meeting claims 5-6.
Palys teaches the compositions are used in articles such as a seal, septum, diaphragms and sheets (pg. 39, ln. 22-28) and thus meets the limitation of a sealing material.
Palys does not explicitly recite the material is for fuel cell separators. However, this is an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the seals of Palys are capable of functioning as sealing material for a fuel cells because they are crosslinked rubber compositions.
Palys does not explicitly recite the rubber composition comprises an ethylene-butene-non-conjugated diene copolymer.
However, Takehara teaches ethylene/butene/non-conjugated diene copolymers used in rubber compositions (¶ 1) for use in sealing materials (¶ 69-71). Takehara teaches additional components including EPDM polymers may be present (¶ 36) in an amount of 5-95 pbw with respect to the total resins (¶ 36). This overlaps the claimed range of 50 wt% or less. 
Takehara provides an example where 70 pbw EPT (an ethylene/propylene/ENB copolymer (¶ 35)) is added to 30 pbw of EBT (¶ 106, 113). Takehara teaches that a blend of EPT and EBT (¶ 106, 113) gives a better tensile stress at break than a rubber made of just EPT (¶ 112, 119).
It would have been obvious to one of ordinary skill in the art to use the ethylene/butene/non-conjugated diene copolymers of Takehara because they have better weather resistance, heat resistance, and ozone resistance that conjugated diene rubbers (¶ 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT C BOYLE/Primary Examiner, Art Unit 1764